     Case 3:18-cv-00428-DMS-MDD Document 513 Filed 01/21/20 PageID.9120 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER FOLLOWING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on January 17, 2020. After consulting with counsel
19     and being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    The next Joint Status Report shall be filed on or before 3:00 p.m. on March 4, 2020.
21     2.    A further status conference shall be held on March 6, 2020, at 1:00 p.m. The dial-
22     in number for any counsel who wish to listen in only and members of the news media is as
23     follows.
24           a.     Dial the toll free number: 877-411-9748;
25           b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
26                  Court activates the conference call);
27           c.     Enter the Participant Security Code 03060428 and Press # (The security code
28                  will be confirmed);

                                                       1
                                                                               18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 513 Filed 01/21/20 PageID.9121 Page 2 of 2


 1           d.       Once the Security Code is confirmed, participants will be prompted to Press
 2                    1 to join the conference or Press 2 to re-enter the Security Code.
 3     As above, members of the general public may attend in person. All persons dialing in to
 4     the conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
 5     proceedings.
 6           Counsel for the Ms. L. Class shall provide notice of this order to counsel for Plaintiffs
 7     in any of the related cases that wish to appear.
 8      Dated: January 21, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
